Citation Nr: 0121341	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a gunshot wound to the right forearm.  

2.  Entitlement to service connection for claimed disability 
of the right hand, thumb, index and middle fingers, as 
secondary to a gunshot wound injury to the right forearm.  

3.  Entitlement to service connection for the claimed 
residuals of shrapnel injuries to the top of the head.  

4.  Whether new and material evidence has been received 
sufficient to reopen the claim of service connection for 
residuals of a gunshot wound to the leg.  





REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He served in the Republic of Vietnam from 
April 1968 to April 1969.  

He received a Purple Heart for injuries sustained on July 5, 
1968; a Bronze Star with a "V" device for heroism 
demonstrated on September 21, 1968; and the Combat 
Infantryman Badge.  

(The claims of service connection for the residuals of a 
gunshot wound to the right forearm, for disability of the 
right hand, thumb, index and middle fingers as secondary to a 
gunshot wound injury to the right forearm, for residuals of 
shrapnel injuries to the top of the head, and for the 
residuals of a gunshot wound to the right leg are addressed 
in the Remand portion of this document.)  


FINDINGS OF FACT

1.  In August 1973, the RO denied the veteran's original 
claim of service connection for a "shot in the leg" 
condition because there was no evidence showing residuals of 
a gunshot wound to the leg.  

2.  Since the RO's August 1973 decision, additional evidence 
has been received showing a scar of the right leg.  



CONCLUSION OF LAW

As new and material evidence has been received, the veteran's 
claim of service connection for residuals of a gunshot wound 
to the leg is reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran 
perfected an appeal to the issue of whether new and material 
evidence has been received sufficient to reopen a claim of 
service connection for residuals of a gunshot wound injury to 
the leg.  

The veteran contends that he manifests residuals of a gunshot 
wound injury to the leg.  The Board first must determine 
whether sufficient evidence has been received to reopen the 
previously denied claim.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.1103 (2000).  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the broad duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a). In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (2000).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran's claim of service connection for a "shot in leg 
condition" was denied in an August 1973 RO decision, which 
found that the veteran's service medical records did not 
reveal such an injury.  The veteran has recently averred, in 
his June 2000 hearing, that he is claiming service connection 
for a left leg condition, and that the RO developed his 
initial claim of service-connection for residuals of a 
gunshot wound to the right leg as a claim that new and 
material evidence had been received sufficient to reopen a 
claim for service connection.  

Because the Board determines that new and material evidence 
has been received, and because the veteran's claim for a left 
leg condition must therefore be developed as a claim for 
service connection on the merits, the veteran is not 
prejudiced by the outcome in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A September 1999 medical record shows that the veteran was 
found to have an old right arm scar that was "consistent 
with an entrance and exit wound" and another scar on the 
right leg.  

This medical evidence is new, both in that it has not 
previously been submitted, and that it presents new 
information.  The record prior to the RO's August 1973 
decision does not show that a scar of the right leg was 
extant.  Thus, this evidence is also material to the 
veteran's claim.  38 C.F.R. § 3.156(a).

As new and material evidence has been presented, the claim is 
reopened,  38 U.S.C.A. § 5108 (West 1991), to this extent 
only, the appeal is granted.  

Before deciding whether service connection is warranted, we 
must point out that the RO, consistent with the principles 
set forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must 
be provided an opportunity to consider the claim on the 
merits.  

Therefore, the claim of service connection for residuals of a 
gunshot wound to the leg is addressed below.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the veteran is not prejudiced given the favorable action 
taking in reopen his claim.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the residuals of a gunshot 
wound to the leg, the appeal to this extent is allowed, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

The veteran contends that he incurred a gunshot wound to the 
right arm, to include related disability of the right hand, 
thumb, index and middle fingers, a shrapnel injury to the top 
of his head, and a gunshot wound to his leg.  

After a careful review of the veteran's service medical 
records (SMRs), it is noted that the SMRs appear to be 
incomplete.  Specifically, [shell] fragment wounds to the 
left leg and face are noted in his service personnel records, 
but not in reviewing his service medical records.  

Additionally, the RO requested that additional SMRs 
pertaining to the veteran be obtained.  The responding agency 
noted that additional information was required in order to 
perform a search of specific treatment records.  Although the 
veteran testified with regard to alleged specific in-service 
treatment, it appears, from a review of his hearing 
transcript, that some of his answers were unintelligible to 
the transcriptionist.  It does not appear that additional 
information was requested from the veteran or forwarded to 
that agency in an attempt to retrieve additional service 
medical records.  

The medical records dated in September 1999 show that the 
veteran had a right arm scar that was consistent with an 
entrance and exit wound, and "another scar of the right 
leg."  It was also noted that the veteran reported that his 
appendectomy scar was due to his appendix [being removed] 
"from being shot in the same area."  

Additionally, it appears, from a review of the record, that 
the veteran had additional private treatment subsequent to 
service.  Specifically, it was noted, in an April 1999 
report, that the veteran was treated at a facility named 
"Pin" approximately "five years ago."  However, these 
records have not been associated with his claims folder.  

Finally, the Board notes that the RO initially denied the 
veteran's service-connection claims as not well grounded.  
Due to the intervening change in the law implemented with the 
VCAA, and in view of the above determination that the claim 
for service-connection for a right leg disability is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to consider the claims on the merits.

In this regard, the Board finds that the veteran should be 
examined to determine the current nature of the claimed right 
arm, head and leg conditions.  The etiology of his claimed 
right hand, right thumb, index and middle finger disability 
should also be determined.  Moreover, the examiner should 
opine as to the likelihood that any currently demonstrated 
disability is due to disease or injury that was incurred in 
or aggravated by active military service.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any of his claimed 
disorders.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The RO should specifically ask the 
veteran to identify the dates for his 
treatment at the "Pin" facility.  

2.  The RO should also take appropriate 
steps to ask the veteran to provide 
additional details with respect to the 
types of in-service treatment, dates of 
treatment, and complete name of facility 
and nature of treatment he alleged in his 
June 2000 hearing.  The RO should make 
another attempt to secure the veteran's 
complete service medical records through 
official channels, including, but not 
limited to, this alleged treatment.  

3.  The RO should then schedule the 
veteran for a VA examination to ascertain 
the current nature and likely etiology of 
the claimed conditions. The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination and all indicated testing 
should be conducted.  Based on his/her 
review of the case, the examiner should 
opine as to whether the veteran has 
residual right arm, leg or head 
disability due to wounds in service or 
other disease or injury that was incurred 
in or aggravated by service.  The 
examiner should also opine as to whether 
a he has current residual disability of 
the right hand, thumb, index finger or 
middle finger due to a claimed gunshot 
wound injury incurred to the right arm in 
service.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


